

Exhibit 10.35



















June 1, 2003






ADVANCE AUTO PARTS, INC.


DEFERRED COMPENSATION PLAN


PLAN DOCUMENT


--------------------------------------------------------------------------------


 
 
TABLE OF CONTENTS 
        Article I  PURPOSE OF PLAN 
1 
        Article II  DEFINITIONS 
1 
          Section 2.01  Administrative Committee 
1 
  Section 2.02  Base Salary 
1 
  Section 2.03  Base Salary Deferral 
1 
  Section 2.04  Beneficiary 
1 
  Section 2.05  Board 
2 
  Section 2.06  Bonus 
2 
  Section 2.07  Bonus Deferral 
2 
  Section 2.08  Change of Control 
2 
  Section 2.09  Code 
3 
  Section 2.10  Company  
3 
  Section 2.11  Deferral Account 
3 
  Section 2.12  Deferral Period 
3 
  Section 2.13  Deferral Amount 
4 
  Section 2.14  Designee 
4 
  Section 2.15  Disability 
4 
  Section 2.16  Eligible Compensation 
4 
  Section 2.17  ERISA 
4 
  Section 2.18  Form of Payment 
4 
  Section 2.19  Hardship Withdrawal 
4 
  Section 2.20  Hypothetical Investment Benchmark 
4 
  Section 2.21  Matching Contribution 
4 
  Section 2.22  Participant 
5 
  Section 2.23  Participation Agreement 
5 
  Section 2.24  Plan Year  
5 
  Section 2.25  Retirement 
5 
  Section 2.26  Retirement Plan Committee 
5 
  Section 2.27  Team Member 
5 
  Section 2.28  Termination of Employment 
5 
  Section 2.29  Unforeseeable Emergency 
5 
  Section 2.30  Valuation Date 
6 
        Article III.  ADMINISTRATION 
6 
          Section 3.01  Retirement Plan Committee and Administrative Committee
Duties 
6 
  Section 3.02  Claim Procedure 
7 
        Article IV.  PARTICIPATION 
8 
          Section 4.01  Participation 
8 
  Section 4.02  Contents of Participation Agreement 
8 
  Section 4.03  Modification or Revocation of Election by Participant 
9 
        Article V.  DEFERRED COMPENSATION 
9 
          Section 5.01  Elective Deferred Compensation 
9 
  Section 5.02  Vesting of Deferral 
9 
        Article VI.  MAINTENANCE AND INVESTMENT OF ACCOUNTS 
10 
          Section 6.01  Maintenance of Accounts 
10 
  Section 6.02  Hypothetical Investment Benchmarks 
10 
  Section 6.03  Statement of Accounts 
10 


 

--------------------------------------------------------------------------------


 
 
 

Article VII.  BENEFITS 
11 
          Section 7.01  Time and Form of Payment 
11 
  Section 7.02  Company Contribution 
11 
  Section 7.03  Retirement 
11 
  Section 7.04  In-Service Distributions 
12 
  Section 7.05  Other Than Retirement 
12 
  Section 7.06  Hardship Withdrawals 
12 
  Section 7.07  Voluntary Early Withdrawals 
12 
  Section 7.08  Change of Control 
13 
  Section 7.09  Payments in Connection with Change of Control 
13 
  Section 7.10  Withholding of Taxes 
13 
        Article VIII.  BENEFICIARY DESIGNATION 
14 
          Section 8.01  Beneficiary Designation 
14 
  Section 8.02  No Beneficiary Designation 
14 
        Article IX.  AMENDMENT AND TERMINATION OF PLAN 
14 
          Section 9.01  Amendment 
14 
  Section 9.02  Company’s Right to Terminate 
14 
        Article X.  MISCELLANEOUS 
15 
          Section 10.01  Unfunded Plan 
15 
  Section 10.02  Nonassignability 
15 
  Section 10.03  Validity and Severability 
15 
  Section 10.04  Governing Law 
15 
  Section 10.05  Employment Status 
16 
  Section 10.06  Underlying Incentive Plans and Programs 
16 
  Section 10.07  Severance 
16 
                Appendices          DEFERRED COMPENSATION PLAN INVESTMENT FUNDS 
17 
  MERGER WITH DISCOUNT AUTO PARTS PLAN 
18 
               

 
 
 





--------------------------------------------------------------------------------




ARTICLE I
PURPOSE AND EFFECTIVE DATE


The purpose of the Advance Auto Parts, Inc. Deferred Compensation Plan (“Plan”)
is to aid Advance Auto Parts, Inc. and its subsidiaries in retaining and
attracting executive Team Members by providing them with tax deferred savings
opportunities. The Plan provides a select group of management and highly
compensated Team Members, within the meaning of Sections 201(2), 301(a)(3) and
401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended
(ERISA), of Advance Auto Parts, Inc. with the opportunity to elect to defer
receipt of specified portions of compensation, and to have these deferred
amounts treated as if invested in specified Hypothetical Investment Benchmarks.
The Plan shall be effective for deferral elections made hereunder on or after
June 1, 2003.




ARTICLE II
DEFINITIONS


For the purposes of this Plan, the following words and phrases shall have the
meanings indicated, unless the context clearly indicates otherwise:


Section 2.01


Administrative Committee.“Administrative Committee” means the committee
appointed by the Retirement Plan Committee of the Board.


Section 2.02


Base Salary.“Base Salary” means the base rate of cash compensation paid by the
Company to or for the benefit of a Participant for services rendered or labor
performed while a Participant, including base pay a Participant could have
received in cash in lieu of (A) deferrals pursuant to Section 4.02 and (B)
contributions made on his behalf to any qualified plan maintained by the Company
or to any cafeteria plan under Section 125 of the Internal Revenue Code
maintained by the Company.


Section 2.03


Base Salary Deferral.“Base Salary Deferral” means the amount of a Participant’s
Base Salary which the Participant elects to have withheld on a pre-tax basis
from his Base Salary and credited to his Deferral Account pursuant to Section
4.02.


Section 2.04


Beneficiary.“Beneficiary” means the person, persons or entity designated by the
Participant to receive any benefits payable under the Plan pursuant to Article
VIII.


 
1

--------------------------------------------------------------------------------


 
 
Section 2.05


Board.“Board” means the Board of Directors of Advance Auto Parts, Inc.


Section 2.06


Bonus.“Bonus” means the amount awarded to a Participant for a Plan Year under
any approved incentive plan maintained by the Company.


Section 2.07


Bonus Deferral.“Bonus Deferral” means the amount of a Participant’s Bonus, which
the Participant elects to have withheld on a pre-tax basis from his Bonus and
credited to his account pursuant to Section 4.02.


Section 2.08


Change of Control. For purposes of this Plan, a “Change of Control” shall be
deemed to have occurred if: (i) there is an acquisition, in any one transaction
or a series of transactions, other than from Advance Auto Parts, Inc., by any
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), of
beneficial ownership (within the meaning of Rule 13(d)(3) promulgated under the
Exchange Act) of 20% or more of either the then outstanding shares of Common
Stock or the combined voting power of the then outstanding voting securities of
Advance Auto Parts, Inc. entitled to vote generally in the election of
directors, but excluding, for this purpose, any such acquisition by Advance Auto
Parts, Inc. or any of its subsidiaries, or any team member benefit plan (or
related trust) of Advance Auto Parts, Inc. or its subsidiaries, or any
corporation with respect to which, following such acquisition, more than 50% of
the then outstanding shares of Common Stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by the individuals and entities who were the
beneficial owners, respectively, of the Common Stock and voting securities of
Advance Auto Parts, Inc. immediately prior to such acquisition in substantially
the same proportion as their ownership, immediately prior to such acquisition,
of the then outstanding shares of Common Stock or the combined voting power of
the then outstanding voting securities of Advance Auto Parts, Inc. entitled to
vote generally in the election of directors, as the case may be; or (ii)
individuals who, as of January 1, 2003, constitute the Board (as of such date,
the “Incumbent Board”) cease for any reason to constitute at least a majority of
the Board, provided that any individual becoming a director subsequent to
January 1, 2003, whose election, or nomination for election by Advance Auto
Parts, Inc.’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the
 
2

--------------------------------------------------------------------------------


 
election of the directors of Advance Auto Parts, Inc. (as such terms are used in
Rule 14(a)(11) or Regulation 14A promulgated under the Exchange Act); or (iii)
there occurs either (A) the consummation of a reorganization, merger or
consolidation, in each case, with respect to which the individuals and entities
who were the respective beneficial owners of the Common Stock and voting
securities of Advance Auto Parts, Inc. immediately prior to such reorganization,
merger or consolidation do not, following such reorganization, merger or
consolidation, beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of Common Stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such reorganization, merger or consolidation, or (B) an approval
by the shareholders of Advance Auto Parts, Inc. of a complete liquidation of
dissolution of Advance Auto Parts, Inc. or of the sale or other disposition of
all of the assets of Advance Auto Parts, Inc. or
(iv) there occurs a Change of Control determined to be “hostile” which is
defined as a Change of Control of the Company, which is not recommended for
approval to the shareholders by the Board. In this event, the Company shall
immediately pay to each Participant in a lump sum in cash the balance in his/her
Deferral Account(s) (determined as of the most recent Valuation Date preceding
the Change of Control).


Section 2.09


Code. “Code” shall mean the Internal Revenue Code of 1986, as amended.
References to any provision of the Code or regulation (including a proposed
regulation) thereunder shall include any successor provisions or regulations.


Section 2.10


Company.“Company” means Advance Auto Parts, Inc., its successors, any subsidiary
or affiliated organizations authorized by the Board or the Retirement Plan
Committee to participate in the Plan and any organization into which or with
which Advance Auto Parts, Inc. may merge or consolidate or to which all or
substantially all of its assets may be transferred.


Section 2.11


Deferral Account.“Deferral Account” means the account maintained on the books of
the Administrative Committee for each Participant pursuant to Article VI.


Section 2.12


Deferral Period.“Deferral Period” is defined in Section 4.02.



 

3

--------------------------------------------------------------------------------



Section 2.13


Deferred Amount.“Deferred Amount” is defined in Section 4.02.


Section 2.14


Designee.“Designee” shall mean the Company’s senior human resources officers or
other individuals to whom the Committee has delegated the authority to take
action under the Plan. Wherever Committee is referenced in the plan, it shall be
deemed to also refer to Designee.


Section 2.15


Disability.“Disability” means eligibility for disability benefits under the
terms of the Company’s Long-Term Disability Plan maintained by the Company.


Section 2.16


Eligible Compensation.“Eligible Compensation” means any Base Salary and Bonus
otherwise payable with respect to a Plan Year.


Section 2.17


ERISA.“ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.


Section 2.18


Form of Payment.“Form of Payment” means payment in one lump sum or in
substantially equal annual installments over a period of up to 10 years.


Section 2.19


Hardship Withdrawal.“Hardship Withdrawal” means the early payment of all or part
of the balance in a Deferral Account(s) in the event of an Unforeseeable
Emergency.


Section 2.20


Hypothetical Investment Benchmark.“Hypothetical Investment Benchmark” shall mean
the phantom investment benchmarks, which are used to measure the return,
credited to a Participant’s Deferral Account.


Section 2.21


Matching Contribution.“Matching Contribution” means the amount of annual
matching contribution that the Company may make to the Plan.
 
 
4

--------------------------------------------------------------------------------




Section 2.22


Participant.“Participant” means any individual who is eligible or makes an
election to participate in this Plan and who elects to participate by filing a
Participation Agreement as provided in Article IV.


Section 2.23


Participation Agreement. “Participation Agreement” means an agreement filed by a
Participant in accordance with Article IV.


Section 2.24


Plan Year.“Plan Year” means a twelve-month period beginning January 1 and ending
the following December 31.


Section 2.25


Retirement.“Retirement” means retirement of a Participant from the Company after
attaining age 55 with at least ten continuous years of service.


Section 2.26


Retirement Plan Committee. “Retirement Plan Committee” means the compensation
committee of the Board.


Section 2.27


Team Member.“Team member” means an employee of the Company.


Section 2.28


Termination of Employment.“Termination of Employment” means the cessation of a
Participant’s  services as a full-time team member of the Company for any reason
other than Retirement.


Section 2.29


Unforeseeable Emergency.“Unforeseeable Emergency” means severe financial
hardship to the Participant resulting from a sudden and unexpected illness or
accident of the Participant or a dependent of the Participant, loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant.

 

5

--------------------------------------------------------------------------------



Section 2.30


Valuation Date.“Valuation Date” means the last day of each calendar month or
such other date as the Administrative Committee in its sole discretion may
determine.




ARTICLE III
ADMINISTRATION


Section 3.01


Retirement Plan Committee and Administrative Committee Duties. This Plan shall
be administered by the Retirement Plan Committee. A majority of the members of
the Retirement Plan Committee shall  constitute a quorum for the transaction of
business. All resolutions or other action taken by the Retirement Plan Committee
shall be by a vote of a majority of its members present at any meeting or,
without a meeting, by an instrument in writing signed by all its members.
Members of the Retirement Plan Committee may participate in a meeting of such
committee by means of a conference telephone or similar communications equipment
that enables all persons participating in the meeting to hear each other, and
such participation in a meeting shall constitute presence in person at the
meeting and waiver of notice of such meeting.


The Retirement Plan Committee shall be responsible for the administration of
this Plan and shall have all powers necessary to administer this Plan, including
discretionary authority to determine eligibility for benefits and to decide
claims under the terms of this Plan, except to the extent that any such powers
are vested in any other person administering this Plan by the Retirement Plan
Committee. The Retirement Plan Committee may from time to time establish rules
for the administration of this Plan, and it shall have the exclusive right to
interpret this Plan and to decide any matters arising in connection with the
administration and operation of this Plan. All rules, interpretations and
decisions of the Retirement Plan Committee shall be conclusive and binding on
the Company, Participants and Beneficiaries.


The Retirement Plan Committee has delegated to the Administrative Committee
responsibility for performing certain administrative and ministerial functions
under this Plan. The Administrative Committee shall be responsible for
determining in the first instance issues related to eligibility, Hypothetical
Investment Benchmarks, distribution of Deferred Amounts, determination of
account balances, crediting of hypothetical earnings and debiting of
hypothetical losses and of distributions, in-service withdrawals, deferral
elections and any other duties concerning the day-to-day operation of this Plan.
The Retirement Plan Committee shall have discretion to delegate to the
Administrative Committee such additional duties as it may determine. The
Administrative Committee may designate one of its members as a chairperson and
may retain and supervise outside providers, third party administrators, record
keepers and professionals (including in-house professionals) to perform any or
all of the duties delegated to it hereunder.
 
 
6

--------------------------------------------------------------------------------




Neither the Retirement Plan Committee nor a member of the Board nor any member
of the Administrative Committee shall be liable for any act or action hereunder,
whether of omission or commission, by any other member or team member or by any
agent to whom duties in connection with the administration of this Plan have
been delegated or for anything done or omitted to be done in connection with
this Plan. The Retirement Plan Committee and the Administrative Committee shall
keep records of all of their respective proceedings and the Administrative
Committee shall keep records of all payments made to Participants or
Beneficiaries and payments made for expenses or otherwise.


The Company shall, to the fullest extent permitted by law, indemnify each
director, officer or team member of the Company (including the heirs, executors,
administrators and other personal representatives of such person), each member
of the Retirement Plan Committee and Administrative Committee against expenses
(including attorneys’ fees), judgments, fines, amounts paid in settlement,
actually and reasonably incurred by such person in connection with any
threatened, pending or actual suit, action or proceeding (whether civil,
criminal, administrative or investigative in nature or otherwise) in which such
person may be involved by reason of the fact that he or she is or was serving
this Plan in any capacity at the request of the Company, the Retirement Plan
Committee or Administrative Committee.


Any expense incurred by the Company, the Retirement Plan Committee or the
Administrative Committee relative to the administration of this Plan shall be
paid by the Company and/or may be deducted from the Deferral Accounts of the
Participants as determined by the Retirement Plan Committee.


Section 3.02


Claim Procedure. If a Participant or Beneficiary makes a written request
alleging a right to receive payments under this Plan or alleging a right to
receive an adjustment in benefits being paid under this Plan, such actions shall
be treated as a claim for benefits. All claims for benefits under this Plan
shall be sent to the Administrative Committee. If the Administrative Committee
determines that any individual who has claimed a right to receive benefits, or
different benefits, under this Plan is not entitled to receive all or any part
of the benefits claimed, the Administrative Committee shall inform the claimant
in writing of such determination and the reasons thereof in terms calculated to
be understood by the claimant. The notice shall be sent within 90 days of the
claim unless the Administrative Committee determines that additional time, not
exceeding 90 days, is needed and so notifies the Participant. The notice shall
make specific reference to the pertinent Plan provisions on which the denial is
based, and shall describe any additional material or information that is
necessary. Such notice shall, in addition, inform the claimant of the procedure
that the claimant should follow to take advantage of the review procedures set
forth below in the event the claimant desires to contest the denial of the
claim. The claimant may within 90 days thereafter submit in writing to the
Administrative Committee a notice that the claimant contests the denial of his
or her
 
 
7

--------------------------------------------------------------------------------


 
 claim and desires a further review by the Retirement Plan Committee. The
Retirement Plan Committee shall within 60 days thereafter review the claim and
authorize the claimant to review pertinent documents and submit issues and
comments relating to the claim to the Retirement Plan Committee. The Retirement
Plan Committee will render a final decision on behalf of the Company with
specific reasons thereof in writing and will transmit it to the claimant within
60 days of the written request for review, unless the Chairperson of the
Retirement Plan Committee determines that additional time, not exceeding 60
days, is needed, and so notifies the Participant. If the Committee fails to
respond to a claim filed in accordance with the foregoing within 60 days or any
such extended period, the Company shall be deemed to have denied the claim.


ARTICLE IV
PARTICIPATION


Section 4.01


Participation. Participation in the Plan shall be limited to executives who (i)
meet such eligibility criteria as the Retirement Plan Committee shall establish
from time to time, (ii) be selected by the Retirement Plan Committee for
participation (iii) be at least 21 years of age and have at least one year of
continuous service (1,000 hours) with the Company, and (iv) elect to participate
in this Plan by filing a Participation Agreement with the Administrative
Committee. A Participation Agreement must be filed prior to the December 1st
immediately preceding the Plan Year for which it is effective. The
Administrative Committee shall have the discretion to establish special
deadlines regarding the filing of Participation Agreements for Participants.
Once a participation agreement is executed, it will remain in effect for all
future Plan years unless a new Participation Agreement is executed during the
enrollment period for a subsequent Plan year.


Section 4.02


Contents of Participation Agreement. Subject to Article VIII, each Participation
Agreement shall set forth: (i) the amount of Eligible Compensation for the Plan
Year or performance period to which the Participation Agreement relates that is
to be deferred under the Plan (the “Deferred Amount”), expressed as a percentage
of the Base Salary and/or a percentage of the Bonus for such Plan Year or
performance period; provided, that minimum and maximum Deferred Amounts for any
Plan Year or performance period shall be set by the Retirement Plan Committee
(ii) the period after which payment of the Deferred Amount is to be made or
begin to be made (the “Deferral Period”), which shall be the earlier of (A) a
number of full years, not less than three, and (B) the period ending upon the
Retirement or prior termination of employment of the Participant, and (iii) the
form in which payments are to be made, which may be a lump sum or in
substantially equal annual installments over a period of up to 10 years.




8

--------------------------------------------------------------------------------




Section 4.03


Modification or Revocation of Election by Participant. A Participant may not
change the amount of his Base Salary or Bonus Deferrals during a Plan Year.
However, a Participant may discontinue a Base Salary or Bonus Deferral election
at any time by filing, on such forms and subject to such limitations and
restrictions as the Administrative Committee may prescribe in its discretion, a
revised Participation Agreement with the Administrative Committee. If approved
by the Administrative Committee, revocation shall take effect as of the first
payroll period next following its approval. If a Participant discontinues a Base
Salary or Bonus Deferral election during a Plan Year, he will not be permitted
to elect to make Base Salary or Bonus Deferrals again until the later of the
next Plan Year or six months from the date of discontinuance. In addition, the
Deferral Period may be extended if an amended Participation Agreement is filed
with the Administrative Committee at least one full calendar year before the
Deferral Period (as in effect before such amendment) ends; provided, that only
one such amendment may be filed with respect to each Participation Agreement.
Under no circumstances may a Participant’s Participation Agreement be made,
modified or revoked retroactively, nor may a deferral period be shortened or
reduced.






ARTICLE V
DEFERRED COMPENSATION


Section 5.01


Elective Deferred Compensation. The Deferred Amount of a Participant with
respect to each Plan Year of participation in the Plan shall be credited by the
Administrative Committee to the Participant’s Deferral Account as and when such
Deferred Amount would otherwise have been paid to the Participant. To the extent
that the Company is required to withhold any taxes or other amounts from the
Deferred Amount pursuant to any state, Federal or local law, such amounts shall
be taken out of other compensation eligible to be paid to the Participant that
is not deferred under this Plan.


Section 5.02


Vesting of Deferral Account. Except as provided in Section 7.02, a Participant
shall be 100% vested in his/her Deferral Account at all times.



 

9

--------------------------------------------------------------------------------





ARTICLE VI
MAINTENANCE AND INVESTMENT OF ACCOUNTS


Section 6.01


Maintenance of Accounts. Separate Deferral Accounts shall be maintained for each
Participant. More than one Deferral Account may be maintained for a Participant
as necessary to reflect (a) various Hypothetical Investment Benchmarks and/or
(b) separate Participation Agreements specifying different Deferral Periods
and/or forms of payment. A Participant’s Deferral Account(s) shall be utilized
solely as a device for the measurement and determination of the amounts to be
paid to the Participant pursuant to this Plan, and shall not constitute or be
treated as a trust fund of any kind. The Administrative Committee shall
determine the balance of each Deferral Account, as of each Valuation Date, by
adjusting the balance of such Deferral Account as of the immediately preceding
Valuation Date to reflect changes in the value of the deemed investments
thereof, credits and debits pursuant to Section 5.01 and Section 6.02 and
distributions pursuant to Article VII with respect to such Deferral Account
since the preceding Valuation Date.


Section 6.02


Hypothetical Investment Benchmarks. Each Participant shall be entitled to direct
the manner in which his/her Deferral Accounts will be deemed to be invested,
selecting among the Hypothetical Investment Benchmarks specified in Appendix A
hereto, as amended by the Retirement Plan Committee from time to time, and in
accordance with such rules, regulations and procedures as the Retirement Plan
Committee may establish from time to time. Notwithstanding anything to the
contrary herein, earnings and losses based on a Participant’s investment
elections shall begin to accrue as of the date such Participant’s Deferral
Amounts are credited to his/her Deferral Accounts.


Section 6.03


Statement of Accounts. The Administrative Committee shall submit to each
Participant quarterly statements of his/her Deferral Account(s), in such form as
the Administrative Committee deems desirable, setting forth the balance to the
credit of such Participant in his/her Deferral Account(s) as of the end of the
most recently completed quarter.

 

10

--------------------------------------------------------------------------------



ARTICLE VII
BENEFITS


Section 7.01


Time and Form of Payment. At the end of the Deferral Period for each Deferral
Account, the Company shall pay to the Participant the balance of such Deferral
Account at the time or times elected by the Participant in the applicable
Participation Agreement; provided that if the Participant has elected to receive
payments from a Deferral Account in a lump sum, the Company shall pay the
balance in such Deferral Account (determined as of the most recent Valuation
Date preceding the end of the Deferral Period) in a lump sum in cash as soon as
practicable after the end of the Deferral Period. If the Participant has elected
to receive payments from a Deferral Account in installments, the Company shall
make annual cash payments from such Deferral Account, each of which shall
consist of an amount equal to (i) the balance of such Deferral Account as of the
most recent Valuation Date preceding the payment date times (ii) a fraction, the
numerator of which is one and the denominator of which is the number of
remaining installments (including the installment being paid). The first such
installment shall be paid as soon as practicable after the end of the Deferral
Period and each subsequent installment shall be paid on or about the anniversary
of such first payment. Each such installment shall be deemed to be made on a pro
rata basis from each of the different deemed investments of the Deferral Account
(if there is more than one such deemed investment).


Section 7.02


Company Contributions. The Company may, at any time and in its complete
discretion, make Matching Contributions or other Contributions to any
Participant’s Deferral Account. Matching Contributions or any other Company
Contributions shall be invested among the same Hypothetical Investment
Benchmarks as defined in 6.02 in the same proportion as the elections made by
the Participant governing the deferrals of the Participant. The Matching
Contributions or any other Company Contributions shall be distributed to the
Participant according to the election made by the Participant governing his/her
deferrals and will vest after twenty-four months after the plan year for which
the contribution is made.


Section 7.03


Retirement. Subject to Section 7.01 and Section 7.06 hereof, if a Participant
has elected to have the balance of his/her Deferral Account distributed upon
Retirement, the account balance of the Participant (determined as of the most
recent Valuation Date preceding such Retirement) shall be distributed upon
Retirement in installments or a lump sum in accordance with the Plan and as
elected in the Participation Agreement.

 

11

--------------------------------------------------------------------------------



Section 7.04


In-Service Distributions. Subject to Section 7.01 and Section 7.06 hereof, if a
Participant has elected to defer Eligible Compensation under the Plan for a
stated number of years, the account balance of the Participant (determined as of
the most recent Valuation Date preceding such Deferral Period) shall be
distributed in installments or a lump sum in accordance with the Plan and as
elected in the Participation Agreement.


Section 7.05


Other Than Retirement. Notwithstanding the provisions of Section 7.03 and
Section 7.04 hereof and any Participation Agreement, if a Participant dies, has
a Termination of Employment or Disability prior to Retirement and prior to
receiving full payment of his/her Deferral Account(s), the Company shall pay the
remaining balance (determined as of the most recent Valuation Date preceding
such event) to the Participant or the Participant’s Beneficiary or Beneficiaries
(as the case may be) in a lump sum in cash only as soon as practicable following
the occurrence of such event, unless the Administrative Committee in its sole
discretion determines otherwise. Subject to Section 7.02(a) hereof, the amount
distributable under the proceeding sentence of this Section 7.05 shall be based
on the Participant’s Hypothetical Investment Elections.


Section 7.06


Hardship Withdrawals. Notwithstanding the provisions of Section 7.01 and any
Participation Agreement, a Participant shall be entitled to early payment of all
or part of the balance in his/her Deferral Account(s) in the event of an
Unforeseeable Emergency, in accordance with this Section 7.06. A distribution
pursuant to this Section 7.06 may only be made to the extent reasonably needed
to satisfy the Unforeseeable Emergency need, and may not be made if such need is
or may be relieved (i) through reimbursement or compensation by insurance or
otherwise, (ii) by liquidation of the Participant’s assets to the extent such
liquidation would not itself cause severe financial hardship, or (iii) by
cessation of participation in the Plan. An application for an early payment
under this Section 7.06 shall be made to the Administrative Committee in such
form and in accordance with such procedures as the Administrative Committee
shall determine from time to time. The determination of whether and in what
amount and form a distribution will be permitted pursuant to this Section 7.06
shall be made by the Administrative Committee.


Section 7.07


Voluntary Early Withdrawal. Notwithstanding the provisions of Section 7.01 and
any Participation Agreement, a Participant shall be entitled to elect to
withdraw all of the balance in his/her Deferral Account(s) in accordance with
this Section 7.07 by filing with the Administrative Committee such forms, in
accordance with such procedures, as the Administrative Committee shall determine
from time to time. As soon as practicable after receipt of such form by the
Administrative Committee, the Company shall pay an
 
 
12

--------------------------------------------------------------------------------


 
amount equal to ninety percent of the balance in such Participant’s Deferral
Account(s) (determined as of the most recent Valuation Date preceding the date
such election is filed) to the electing Participant in a lump sum in cash, and
the Participant shall forfeit the remainder of such Deferral Account(s). All
Participation Agreements previously filed by a Participant who elects to make a
withdrawal under this Section 7.07 shall be null and void after such election is
filed (including without limitation Participation Agreements with respect to
Plan Years or performance periods that have not yet been completed), and such a
Participant shall not thereafter be entitled to file any Participation
Agreements under the Plan with respect to the first Plan Year that begins after
such election is made.


Section 7.08


Change of Control. In the event of a Change of Control that is recommended for
approval to the shareholders by the Board, no immediate special payment shall be
made to any Participant and the terms and conditions of the Plan shall remain in
full force and effect. Notwithstanding anything contained in this Plan to the
contrary, upon a hostile Change of Control, the Company shall immediately pay to
each Participant in a lump sum in cash the balance in his/her Deferral
Account(s) (determined as of the most recent Valuation Date preceding the Change
of Control) including any Company Matching Contributions. Hostile Change of
Control is defined as a Change of Control of the Company, which is not
recommended for approval to the shareholders by the Board.


Section 7.09


Payments in Connection with Change of Control. Notwithstanding anything
contained in this Plan to the contrary, upon a hostile Change of Control, the
Company shall immediately pay to each Participant in a lump sum in cash the
balance in his/her Deferral Account(s) (determined as of the most recent
Valuation Date preceding the Change of Control).


Section 7.10


Withholding of Taxes. Notwithstanding any other provision of this Plan, the
Company shall withhold from payments made hereunder any amounts required to be
so withheld by any applicable law or regulation.



 

13

--------------------------------------------------------------------------------





ARTICLE VIII
BENEFICIARY DESIGNATION


Section 8.01


Beneficiary Designation. Each Participant shall have the right, at any time, to
designate any person, persons or entity as his Beneficiary or Beneficiaries. A
Beneficiary designation shall be made, and may be amended, by the Participant by
filing a written designation with the Administrative Committee, on such form and
in accordance with such procedures as the Administrative Committee shall
establish from time to time.


Section 8.02


No Beneficiary Designation. If a Participant fails to designate a Beneficiary as
provided above, or if all designated Beneficiaries predecease the Participant,
then the Participant’s Beneficiary shall be deemed to be the Participant’s
estate.




ARTICLE IX
AMENDMENT AND TERMINATION OF PLAN


Section 9.01 


Amendment. The Board or the Advance Auto Parts, Inc. Retirement Plan Committee
may at any time amend this Plan in whole or in part, provided, however, that no
amendment shall be effective to decrease the balance in any Deferral Account as
accrued at the time of such amendment, nor shall any amendment otherwise have a
retroactive effect.


Section 9.02 


Company’s Right to Terminate. The Board or the Advance Auto Parts, Inc.
Retirement Plan Committee may at any time terminate the Plan with respect to
future Participation Agreements. The Board or the Advance Auto Parts, Inc.
Retirement Plan Committee may also terminate the Plan in its entirety at any
time for any reason, including without limitation if, in its judgment, the
continuance of the Plan, the tax, accounting, or other effects thereof, or
potential payments thereunder would not be in the best interests of the Company,
and upon any such termination, the Company shall immediately pay to each
Participant in a lump sum the accrued balance in his Deferral Account
(determined as of the most recent Valuation Date preceding the termination
date).



 

14

--------------------------------------------------------------------------------





ARTICLE X
MISCELLANEOUS


Section 10.01 


Unfunded Plan. This Plan is intended to be an unfunded plan maintained primarily
for the purpose of providing deferred compensation for a select group of highly
compensated Team Members, within the meaning of Sections 201, 301 and 401 of
ERISA. All payments pursuant to the Plan shall be made from the general funds of
the Company and no special or separate fund shall be established or other
segregation of assets made to assure payment. No Participant or other person
shall have under any circumstances any interest in any particular property or
assets of the Company as a result of participating in the Plan. Notwithstanding
the foregoing, the Company may (but shall not be obligated to) create one or
more grantor trusts, the assets of which are subject to the claims of the
Company’s creditors, to assist it in accumulating funds to pay its obligations
under the Plan.


Section 10.02 


Nonassignability. Except as specifically set forth in the Plan with respect to
the designation of Beneficiaries, neither a Participant nor any other person
shall have any right to commute, sell, assign, transfer, pledge, anticipate,
mortgage or otherwise encumber, transfer, hypothecate or convey in advance of
actual receipt the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are, expressly declared to be unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person, nor be transferable by operation of law in the event of a Participant’s
or any other person’s bankruptcy or insolvency.


Section 10.03 


Validity and Severability. The invalidity or unenforceability of any provision
of this Plan shall not affect the validity or enforceability of any other
provision of this Plan, which shall remain in full force and effect, and any
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.


Section 10.04


Governing Law. The validity, interpretation, construction and performance of
this Plan shall in all respects be governed by the laws of the State of
Virginia, without reference to principles of conflict of law, except to the
extent preempted by federal law.





 

15

--------------------------------------------------------------------------------



Section 10.05 


Employment Status. This Plan does not constitute a contract of employment or
impose on the Participant or the Company any obligation for the Participant to
remain an team member of the Company or change the status of the Participant’s
employment or the policies of the Company and its affiliates regarding
termination of employment.


Section 10.06 


Underlying Incentive Plans and Programs. Nothing in this Plan shall prevent the
Company from modifying, amending or terminating the compensation or the
incentive plans and programs pursuant to which cash awards are earned and which
are deferred under this Plan.


Section 10.07


Severance. Notwithstanding anything to the contrary herein the Advance Auto
Parts, Inc. Retirement Plan Committee may, in its sole and exclusive discretion,
determine that the Deferral Account of a Participant who has incurred a
Termination of Employment and who receives or will receive severance payments
from the Company shall be paid in installments, at such intervals as the Advance
Auto Parts, Inc. Retirement Plan Committee may decide.




 

 

16

--------------------------------------------------------------------------------



 
 
Appendix A 
 
Advance Auto Parts, Inc. MONY Deferred
Compensation Plan Investment Funds 

 
 
Enterprise Total Return
MFS Total Return
Dreyfus Stock Index
MFS New Discovery
Dreyfus Appreciation
Janus Aspen Capital Appreciation
MONY Money Market Fund
T. Rowe Price Int'l Stock










 

17

--------------------------------------------------------------------------------



APPENDIX A TO THE
ADVANCE AUTO PARTS
DEFERRED COMPENSATION PLAN


Merger With Discount Auto Parts Plan


Dated: November 1, 2003




1. Overview.


(a) Discount Auto Parts, Inc. (“Discount Auto Parts”) was acquired by, and is
now a subsidiary of, the Company. Discount Auto Parts has maintained the
Discount Auto Parts Plan, Inc. Supplemental Executive Profit Sharing Plan
(the “DAP SEP”), a deferred compensation plan, for the benefit of its eligible
employees.


(b) The DAP SEP shall be merged with and into the Plan, effective as of
November 1, 2003, or as of such other administratively practicable date (which
effective date is hereby referred to as the “Merger Date”).


(c) The merger of the Plans shall be made in accordance with the following
provisions of this Appendix A.




2. DAP SEP Participants. For purposes of this Appendix A, a “DAP SEP
Participant” means any current or former employee of Discount Auto Parts for
whom an account was maintained under the DAP SEP as of the Merger Date. A DAP
SEP Participant shall become a Participant in the Plan, but only with respect to
the rights associated with the Participant’s DAP SEP Account established
pursuant to Section 3 below, unless and to the extent the individual has become
a general Participant in the Plan pursuant to Section 4.01 of the Plan.


3. Separate DAP SEP Account. The value of each DAP SEP Participant’s accrued
benefit under the DAP SEP, as adjusted for any accrued interest income, shall be
transferred to and become a liability of the Plan as of the Merger Date. Such
amount shall be allocated to a separate DAP SEP Account established and
maintained on the DAP SEP Participant’s behalf. A DAP SEP Participant shall at
all times be fully vested and have a nonforfeitable interest in the value of his
or her DAP SEP Account.


4. Deemed Investment of Accounts. The provisions of Section 6.02 of the Plan
shall apply in regard to a DAP SEP Participant’s DAP SEP Account. Accordingly, a
DAP SEP Participant shall be entitled to direct the manner in which his or her
DAP SEP Account will be deemed to be invested by selecting
 
 
18

--------------------------------------------------------------------------------


 
among the Hypothetical Investment Benchmarks specified from time to time in
Appendix A of the Plan.


5. Payment of Benefits.


(a) Upon a DAP SEP Participant’s termination of employment with the Company and
its affiliates, or, if earlier, upon such Participant’s attainment of age 65
(the “Normal Retirement Age” under the DAP SEP), such DAP SEP Participant shall
become entitled to receive payment of the value of the balance of his or her DAP
SEP Account determined as of the date of such event. Payment of such benefit
shall be made in a lump sum within 120 days after the occurrence of the event
giving rise to the DAP SEP Participant’s right to receive payment.


(b) A DAP SEP Participant shall not be entitled to elect to receive any portion
of his or her DAP SEP Account prior to terminating employment or attaining
age 65. Consequently, the in-service distribution, hardship withdrawal and
voluntary early withdrawal provisions of the Plan (Sections 7.04, 7.06 and 7.07,
respectfully) shall not apply to a Participant’s DAP SEP Account.


(c) The timing of the payment of a Participant’s DAP SEP Account shall not be
affected by the timing of any other benefits that the DAP SEP Participant may be
entitled to receive as a general Participant in the Plan.


6. Death Benefits. Any beneficiary designation filed under the DAP SEP by a DAP
SEP Participant whose death has not occurred prior to the Merger Date became
null and void as of the Merger date. Accordingly, a DAP SEP Participant who is
not a general Participant in the Plan as of the Merger Date may designate a
Beneficiary or Beneficiaries as prescribed under Section 8.01 of the Plan. In
the event of the DAP SEP Participant’s death prior to payment of his or her DAP
SEP Account, the Participant’s interest in that Account shall be paid to the
Participant’s Beneficiary as designated under the Plan (or, if applicable,
pursuant to the default rules of Section 8.02.


7. Application of Plan. All of the terms of the Plan shall be applicable with
respect to the DAP SEP Account of each DAP SEP Participant, except as otherwise
specifically provided in this Appendix A.


8. Effect of Merger. The merger of the DAP SEP in the Plan as prescribed under
this Appendix A shall in no event constitute the termination of employment or
separation of service with respect to any affected Participant. Accordingly, no
Participant shall be entitled to any distribution under the Plan, or to become
vested in his or her benefits, solely by reason of the merger of the Plan.
 
19

--------------------------------------------------------------------------------



